DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ after final response of 11/9/2021 has been received and entered.  

Information Disclosure Statement
	The single reference cited on the 11/9/2021 IDS has been “lined through” because it has previously been made of record (See PTO-892 of 8/10/2021).

Claim Interpretation
	For clarity of record the broadest reasonable interpretation of the claims is hereby set forth:
	Claim 1: The claim is to a method of preventing or reducing proliferation, cell migration, or epithelial mesenchymal transition (EMT) of epithelial cells in an individual in need thereof, the broadest reasonable interpretation depends on the patient population being treated and the composition being administered. 
	The claims require administration of a composition to an individual (i.e. not an in vitro method). 
Regarding the patient population covered by the claims: the claim recites preventing or reducing proliferation [of epithelial cells], cell migration [of epithelial cells], or EMT of epithelial cells in an individual who has experienced retinal detachment.  The method is thus limited to patients who have experienced retinal detachment.  The retinal detachment may be resolved at the time of carrying out the method, or it may be an active problem.  Proliferation, migration or EMT of epithelial cells, per se, is not necessarily linked to a particular disease state.  Epithelial cells proliferate, migrate and undergo EMT as part of normal physiology.  However, in some cases, proliferation, migration, or EMT of epithelial cells can be associated with diseases or disorders including proliferative vitreoretinopathy (PVR), cancer, proliferative diabetic retinopathy, fibrotic lesion and retro-corneal membrane (See PGPub ¶0002, 0006).  The patient may, or may not, be experiencing a disease state or disorder associated with proliferation, migration or EMT of epithelial cells. 
a therapeutically effective amount of a composition.  A therapeutically effective amount is defined in the specification as being “an amount of an agent…which will relieve to some extent one or more of the symptoms of the disease or condition being treated.” (See PGPub ¶0055).  Thus, any amount which will prevent or reduce proliferation, cell migration and/or EMT of epithelial cells, any amount which will reduce any one or more symptoms, to any degree, of a disease or disorder associated with proliferation, migration, or EMT of epithelial cells, or any amount which will reduce any one or more symptoms, to any degree, associated with retinal detachment, will constitute a therapeutically effective amount.  Curing of the disease or condition or complete alleviation of symptoms, while covered by the claims, is not required.  
The administered composition comprises (a) a preparation of fetal support tissue, wherein the preparation of fetal support tissue comprises HC-HA/PTX3, and (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier. 
With regards to (a) a preparation of fetal support tissue... comprising HC-HA/PTX3 complex.  The specification defines “fetal support tissue” as including placental amniotic membrane (PAM), umbilical cord amniotic membrane (UCAM), chorion, amnion-chorion, umbilical cord, amniotic fluid, any combination thereof, or any isolated component thereof (See PGPub ¶0042).  The preparation may be in any form (whole, ground, pulverized, morselized, a graft, powder, gel, homogenate, extract, etc).  The fetal support tissue preparation must comprise HC-HA/PTX3 complex.  The HC-HA/PTX3 complex may the native HC-HA/PTX3 complex described at ¶0089-0091 or the reconstituted HC-HA/PTX3 complex produced in vitro via the method disclosed at ¶0107.  The fetal support tissue product may comprise multiple fetal support tissue components, but it must comprise HC-HA/PTX3 complex.  
With regards to (b) a pharmaceutically acceptable diluent, excipient, vehicle or carrier is broadly interpreted as any generally non-toxic material which is routinely recognized in the art as a diluent, excipient, vehicle or carrier.  Water, saline, buffered solutions and culture media will all meet this limitation.  
	Claim 3: Claim 3 depends on claim 1 and defines the fetal support tissue to be frozen or previously frozen. This is a product-by-process limitation.  It is not clear that prior freezing will necessarily structurally affect any fetal support tissue.  For embodiments wherein the fetal support tissue consists of a specific molecule (i.e. HC-per se.  Any fetal support tissue product in any form, previously frozen or not, will be considered to appropriately read on the claim.  
Claim 5: Claim 5 defines the epithelial cells as being human epithelial cells, thus the method must be administered to an individual having human epithelial cells.
Claim 6: Claim 6 defines the preparation of fetal support tissue as an extract of fetal support tissue, micronized fetal support tissue, a homogenate [of fetal support tissue], a powder [of fetal support tissue], morselized fetal support tissue, ground fetal support tissue, purified heavy chain hyaluronic acid/pentraxin 3 complex (HC-HA/PTX3), or a combination thereof.  The amendment to claim 6 serves to define the abbreviation “HC-HA/PTX3” as used in the claims to the HC-HA/PTX3 complex.  
With regards to the species purified HC-HA/PTX3 [complex]: 
First, the term “purified” is interpreted as meaning ‘separated from undesired materials derived from the original source organism’, in accordance with definition of ¶0049.  “Purified” will read on anything greater than “about 10% isolated or pure”, in accordance with the definitions of ¶0049.  Thus, the claim does not require pure proteins/chemical molecules, but rather only that some of the undesired material from the original source organism (i.e. blood, gross particulate matter) has been removed, the composition may be a heterogeneous mixture.  
Second, the phrase “HC-HA/PTX3” is now interpreted as being limited to the singular HC-HA/PTX3 complex molecule.  The HC-HA/PTX3 complex may the native HC-HA/PTX3 complex described at ¶0089-0091 or the reconstituted HC-HA/PTX3 complex produced in vitro via the method disclosed at ¶0107.  
	Claims 9 and 10: Claims 9 and 10 define the composition as being formulated for various routes of administration.  Claim 9 recites local administration.  This will encompass any route of administration that results in administration of the composition to a subject (administration must be local to something in an individual).  Claim 10 recites specific formulations.  However, the recited formulations are not defined in any manner by the claim or the specification, that is, there is no evidence that a composition “formulated for intraocular injection” is structurally different than a composition “formulated for [any other site of injection]”.  Therefore, so long as the composition can physically be injected intraocularly, subretinally, intravitreally, etc, the composition will be considered to meet the claim limitation.

Status of Prior Rejections
RE: Rejection of claims 1-5 and 9 under 35 USC 102(a)(1) over Lozano-Lopez et al:
	The rejection is overcome by the amendment to incorporate the limitations of claim 8 into independent claim 1.  The rejection is withdrawn.

RE: Rejection of claims 1-7, 9 and 10 under 35 USC 103 over Balazs, in view of Edmund:
	The rejection is overcome by the amendment to incorporate the limitations of claim 8 into independent claim 1.  The ultrapure, high molecular weight hyaluronic acid is not the same as HC-HA/PTX3 complex.  The rejection is withdrawn.

RE: Rejection of claims 1-10 over claims of US Patent 10342831 on grounds of NSDP:	The terminal disclaimer filed 11/15/2021 has been accepted and recorded.  The terminal disclaimer is effective to overcome the rejection.  The rjeeciton is withdrawn.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on 11/15/2021, Katherine Fisk requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 23-2415 the required fee of $ 110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Claim 1. A method for preventing or reducing proliferation, cell migration, or epithelial-mesenchymal transition (EMT) of epithelial cells in an individual who has experienced retinal detachment, comprising: administering to the individual who has experienced retinal detachment a therapeutically effective amount of a composition, comprising:
	(a) 	a preparation of fetal support tissue, wherein the preparation of fetal support tissue comprises heavy chain-hyaluronic acid/pentraxin 3 complex (HC-HA/PTX3); and
	(b) 	a pharmaceutically acceptable diluent, excipient, vehicle, or carrier, 
thereby preventing or reducing the proliferation, cell migration, or EMT of epithelial cells.

Allowable Subject Matter
	Claims 1-7, 9 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633